DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent August 9, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 18, and 20 is/are in independent form.  Claim(s) 1, 9, 18, and 20 is/are currently amended; claim(s) 2-8, 10-17, and 19 is/are original.

Response to Arguments
Applicant’s arguments, see page 10 line 7 – 10, filed August 9, 2021, with respect to claims 18-20 have been fully considered and are persuasive.  The objection of claims 18-20 has been withdrawn. 
Applicant’s arguments, see page 10 line 11 – 14, filed August 9, 2021, with respect to claim 9 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112 of claim 9 has been withdrawn.
Applicant's arguments filed August 9, 2021have been fully considered but they are not persuasive.  Applicant’s claim amendment limits the abstract idea to a mere field of use and technological environment (see MPEP §  2106.05(h) regarding Field of Use and Technological Environment).  Applicant also argues that the combination of a short-timescale sub-model and a long-timescale sub-model results in computational efficiencies.  However, Applicant’s Specification at Para [0003] recites that the computational simulation as a whole is more efficient and cost-than performing experiments, such as wet-lab experiments (paraphrased by the Examiner).  The Examiner could not locate in the Specification a recitation that the combination of fast and slow models results in an improvement to the computational capabilities of the computer itself.  The Examiner argues that the combination of a models is a combination of two mathematical abstract ideas, which is still an abstract idea, much like a mathematician combining the inputs and outputs of two calculations into one mathematical method.  In summary, it appears that the long-timescale chemical model is an improvement to the predictive power of the short-timescale physical model, rather than the short-timescale physical model reducing the computational burden of the long-timescale chemical model. 
Applicant’s arguments, see page 11 line 21 – page 13 line 12, filed August 9, 2021, with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 1 – 20 has been withdrawn.  Note that many of Applicant’s arguments in the Applicant’s Remarks are an indirect consequence of the Barbacci reference teaching a model that is more of a physical model than a chemical model, a discussed in the Interview Summary sent July 6, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Note that the additional claim limitation “facilitating a drug discovery process using the detection of the one or more failure conditions” merely limits the abstract idea to a mere field of use and technological environment (see MPEP §  2106.05(h) regarding Field of Use and Technological Environment).
As to claims 18-20, the claim(s) recite(s) a mental process. This judicial exception is not integrated into a practical application because claim recites the access and evaluation of a model in the form of numerical integration of a dynamical model that inputs into a structural model. The entire claim recites the beyond a general-purpose computer.  Although computers are often used for numerical integration in modern days, numerical integration combined with mathematical modeling has been an abstract idea performed with pen and paper for centuries.  This period of centuries includes the period after the invention of calculus by Newton and/or Leibnitz.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements beyond a general-purpose computer are recited.  The use of a computer is well-under, routine, and conventional.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Note that the additional claim limitation of “facilitating a drug discovery process using the detection of the one or more failure conditions” merely limits the abstract idea to a mere field of use and technological environment (see MPEP §  2106.05(h) regarding Field of Use and Technological Environment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2004/0048264 A1: analysis of cell walls
Chen, Xuewen, Ana P. Alonso, and Yair Shachar-Hill. "Dynamic metabolic flux analysis of plant cell wall synthesis." Metabolic engineering 18 (2013): 78-85.
Johari, Surabhi, et al. "Flux Balance Analysis: An Insilico Analysis of Staphylococcus aureus Cell Wall Biosynthesis Pathway Metabolism." 2013 
WO 2014/015196 A2:  Whole cell computation model

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 14, 2021